In Mandamus. On motion to vacate void judgments, motion to strike James DeWeese’s response to motion to vacate and motion to declare relator a vexatious litigator, amended motion to strike motion to vacate void judgment, and amended motion to have petitioner declared a vexatious litigator. Motions denied.
It is ordered by the court, sua sponte, that Randy Shepherd is found to be a vexatious litigator under S.Ct.Prac.R. 4.03(B). Accordingly, it is ordered by the court that Randy Shepherd is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the clerk of this court for the court’s review.
O’Donnell, Kennedy, and French, JJ., dissent and would not find respondent to be a vexatious litigator.